Title: To James Madison from Rufus King, 16 May 1803
From: King, Rufus
To: Madison, James



No. 100
Sir,
London May 16. 1803
Anticipating the rupture which may be regarded as having in effect taken place, I have sought and without difficulty found opportunities of conversing with those Members of the Cabinet who have the most influence in its decisions in order to impress upon them the very great importance, in the event of War, that the Instructions given to their Naval officers should be drawn up with plainness and precision, that the old American Prize Court should be completely suppressed, and the new ones organized and in general that the rights of Belligerents should be exercised in moderation and with due respect for those of Neutrals. So far as assurances go they have been such as authorise us to believe it to be the Intention of the present Cabinet to comply with those reasonable expectations; and in my last Conversation with Lord St. Vincent he assured me that so long as he presided at the Admiralty not one of the old West India Prize Courts should be re-commissioned; a formality observed at the Commencement of every war, he added that he would urge the organization of the new American Prize Courts as soon as they should be wanted, and that whatever orders might be issued on the subject of Captures should be carefully drawn up, and such as would be easily and correctly understood.
In taking my leave of the King, I said that I was instructed to avail myself of the occasion to renew to him the assurance of the continued and sincere disposition of the United States to cherish and perpetuate the good understanding and harmony happily subsisting between him and them: that my Government had determined to continue the residence of a Minister Plenipotentiary at his Court whose arrival might be soon expected, and who would be instructed to confirm the assurance I had just repeated.
The King answered that he received this assurance with satisfaction: that on this Subject he had entertained but one determination since the separation of America, which was to cultivate peace and friendship with the States, and that he never would change this disposition: he added that it gave him pleasure to declare that he foresaw no occurrence, that would be likely to affect the present good understanding and friendship between him and the United States.
These Declarations, taken in connexion with the opinion of the great importance of a good understanding with America, which has become very general, will have their effect in procuring to our Navigation and Commerce a more just and reasonable Treatment than they received in the early part of the late war.
The annexed Letters require no observations: their object will, I flatter myself, receive the Presidents approbation; if Lord Hawkesbury sends me an answer it shall likewise be added.
Lord Whitworth left Paris on the 13th. and purposed to be at Calais last night. The french Ambassador left London at 5 o’Clock this morning, and will be at Dover to cross at the same time that Lord Whitworth does. A Cabinet Council was held yesterday, and measures of hostility against France were it is presumed resolved upon. The Treaties between France and Holland and France and Spain are here understood to give to England, in a war with France, the right to treat Holland and Spain as Enemies: it has nevertheless been decided to make a declaration both to Spain and Holland that England will respect their Neutrality, if they themselves shall be disposed and able to maintain it.
Having finished my Business, I intend to leave Town to-morrow to embark with my family at Cowes: I cannot however close my official Correspondence without requesting you to offer to the President my dutiful acknowledgements for the Confidence he has reposed in me, and to add that he has required nothing of me that I have not obeyed with satisfaction. I likewise intreat you, sir, to accept my sincere thanks for the obliging & satisfactory manner in which You have from time to time communicated to me the Presidents Instructions, and I beg you to be assured of the perfect Respect & Esteem, with which I have the honour to be &c.
RK
P. S. Having no Instruction to name a Charge des affaires, I have left the Papers of the Legation sealed up with Mr Gore, with orders that they be delivered to my Successor.
  

   
   FC, letterbook copy, and letterbook copy of enclosures (NHi: Rufus King Papers). FC in a clerk’s hand. For enclosures, see n. 4.



   
   As King noted later in this letter, the recall of their respective ministers led Great Britain and France to the brink of war, which the former declared on 18 May (A. W. Ward and G. P. Gooch, eds., The Cambridge History of British Foreign Policy, 1783–1919 [3 vols.; New York, 1922], 1:327).



   
   For King’s précis of his 13 May meeting with Lord St. Vincent, see King, Life and Correspondence of Rufus King, 4:256.



   
   King took leave of George III on 4 May 1803. For the ceremony and their discussion, see ibid., 4:248–50.



   
   As King noted in his letterbook, he enclosed copies of (1) his letter to Livingston and Monroe, 7 May 1803 (2 pp.), notifying them that in the event of war between Great Britain and France the former intended to send a force to occupy New Orleans and adding, “If it be ceded to us would it not be expedient openly or confidentially to communicate the fact here?”; (2) Livingston and Monroe to King, May 1803 (1 p.), informing him of the signing of the Louisiana Purchase treaty; and (3) King to Hawkesbury, 15 May 1803 (2 pp.), announcing the acquisition of Louisiana by the U.S. (printed ibid., 4:262–63).


